ORDER
The Disciplinary Review Board on December 22, 1998, having filed with the Court its decision concluding that MICHELE JACKSON of TRENTON, on whose admission to the bar of this State in 1992, the Court placed certain conditions affecting respondent’s practice for violating RPC 1.15(b) (failure to notify third party of receipt of funds), RPC 8.4(e) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that prior to reinstatement respondent should be required to demonstrate proof of his fitness to practice, and that on reinstatement respondent should be required to practice under supervision of a proctor indefinitely;
And good cause appearing;
It is ORDERED that MICHELE JACKSON is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to an application for reinstatement respondent shall demonstrate his fitness to practice; and it is further
ORDERED that on reinstatement respondent shall practice under supervision of a practicing attorney, approved by the Office of Attorney Ethics, and until further Order of the Court; and it is further
*155ORDERED that-the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.